Exhibit 99.1 CANADIAN NATURAL RESOURCES LIMITED ANNOUNCES 2 CALGARY, ALBERTA – MARCH 3, 2011 – FOR IMMEDIATE RELEASE “Canadian Natural reached a milestone in 2010 as we achieved an overall record yearly production level of over 632,000 barrels per day of oil equivalent.In addition, we increased our total proved plus probable company gross reserves by 9% to 6.9 billion barrels of oil equivalent, replacing 341% of our 2010 production and providing us a strong base of reserves with significant upside potential for years to come. Finally, to demonstrate confidence in our growth and sustainability, the Board of Directors has increased the quarterly dividend to $0.09 per common share, a 20% increase from 2010, marking this as the eleventh year of consecutive increases for the Company.” Canadian Natural’s Chairman, Allan Markin stated. John Langille, Vice-Chairman of Canadian Natural summarized, “Over the last two years our core business has generated approximately $6.0 billion of free cash flow allowing us to make discretionary acquisitions of $1.9 billion while at the same time reducing debt by $4.5 billion, resulting in a debt to book capitalization of 29%. The Company’s ability to generate strong cash flow enables us to manage the reduced cash flow we will experience from Horizon in 2011 without affecting our ongoing operations or capital expenditure plans. Our focus on financial discipline ensures we maintain a strong balance sheet going forward.” With regards to Canadian Natural’s 2010 operating year, Steve Laut, President commented, “2010 was a strong year as we capitalized on the balance in our asset base through the effective allocation of capital to projects that provide the highest returns. We are in a solid position as the project portfolio continues to build strength and optionality preparing us to provide growth through a variety of commodity price scenarios." HIGHLIGHTS Three Months Ended Year End Results ($ millions, except as noted) Dec 31 Sep 30 Dec 31 Dec 31 Dec 31 Net earnings (loss) $ Per common share, basic and diluted $ Adjusted net earnings from operations (2) $ Per common share, basic and diluted $ Cash flow from operations (3) $ Per common share, basic and diluted $ Capital expenditures, net of dispositions $ Daily production, before royalties Natural gas (MMcf/d) Crude oil and NGLs (bbl/d) Equivalent production (BOE/d) Per common share amounts have been restated to reflect a two-for-one common share split in May 2010. Adjusted net earnings from operations is a non-GAAP measure that the Company utilizes to evaluate its performance. The derivation of this measure is discussed in Management’s Discussion and Analysis (“MD&A”). Cash flow from operations is a non-GAAP measure that the Company considers key as it demonstrates the Company’s ability to fund capital reinvestment and debt repayment. The derivation of this measure is discussed in the MD&A. Annual § During 2010, total crude oil and NGLs production increased by 20% from 2009 to average 424,985 bbl/d reflecting increased crude oil drilling demonstrating the Company’s flexibility in allocating capital to higher return crude oil projects as well as increased production volumes from the Company’s thermal and Horizon Oil Sands (“Horizon”) operations. § Total natural gas production for the year averaged 1,243 MMcf/d, a decrease of 5% from 2009.Production volumes were targeted to decrease from 2009 due to the Company’s strategic decision to reduce capital re-investment in natural gas resulting in a 16% reduction in North America natural gas net drilling activity. § Net earnings in 2010 increased to $1.7 billion compared to $1.6 billion in 2009.Net earnings for 2010 included net unrealized after-tax expenses related to the effects of risk management activities, fluctuations in foreign exchange rates, stock-based compensation, a $0.67 billion (after tax) ceiling test impairment charge at Gabon, Offshore West Africa and the impact of statutory tax rate changes on future income tax liabilities. Adjusted net earnings in 2010 were $2.6 billion compared to $2.7 billion in 2009. § Cash flow from operations was approximately $6.3 billion, an increase of 4% from $6.1 billion in 2009.The increase in cash flow primarily resulted from the increase in higher crude oil and NGL sales volumes and netbacks partially offset by lower realized risk management gains, lower natural gas sales volumes and netbacks, the impact of the stronger Canadian dollar and higher cash taxes. § Independent Qualified Reserves Evaluators evaluated and reviewed all of the Company’s crude oil and natural gas reserves and the following are highlights based on Company gross reserves using forecast prices and costs as at December 31, 2010: - Company Gross proved crude oil and NGL reserves increased 8% to 3.80 billion barrels.Company Gross proved natural gas reserves increased 9% to 4.26 Tcf.Total proved BOE increased 8% to 4.51 billion barrels. - Company Gross proved plus probable crude oil and NGL reserves increased 9% to 5.94 billion barrels.Company Gross proved plus probable natural gas reserves increased 10% to 5.77 Tcf.Total proved plus probable BOE increased 9% to 6.90 billion barrels. - Company Gross proved reserve additions, including acquisitions, were 433 million barrels of crude oil and NGL and 814 billion cubic feet of natural gas, equating to 569 million barrels of oil equivalent.The total proved reserve replacement ratio on a BOE basis is 246%.Proved undeveloped reserves accounted for 30% of the Corporate total proved reserves. - Company Gross proved plus probable reserve additions, including acquisitions, were 624 million barrels of crude oil and NGL and 979 billion cubic feet of natural gas equating to 787 million barrels of oil equivalent.The total proved plus probable reserve replacement ratio on a BOE basis is 341%. § Total net exploration and production reserve replacement expenditures totaled $4.8 billion in 2010, including acquisitions of approximately $1.9 billion.Horizon sustaining capital totaled $0.13 billion while project capital accumulated $0.41 billion (including capitalized interest, stock-based compensation and other).Total consolidated net capital expenditures for 2010 were $5.5 billion, an increase of $2.5 billion from 2009. Fourth Quarter § Total crude oil and NGLs production for Q4/10 was 438,835 bbl/d.Q4/10 crude oil production volumes increased 7% from Q3/10 of 411,585 bbl/d, and increased 20% from Q4/09 of 366,451 bbl/d.The increase in volumes in Q4/10 from Q3/10 and Q4/09 was primarily due to the Company’s thermal and Horizon production volumes. § Natural gas production volumes for the fourth quarter represented 32% of the Company’s total production. Natural gas production for Q4/10 averaged 1,252 MMcf/d, comparable to 1,258 MMcf/d for Q3/10 and to 1,250 MMcf/d for Q4/09. 2 Canadian Natural Resources Limited § The Company incurred a net loss in Q4/10 of $0.4 billion which included net unrealized after-tax expenses of $1.0 billion related to the effects of risk management activities, fluctuations in foreign exchange rates, stock-based compensation and a ceiling test impairment charge at Gabon, Offshore West Africa.Excluding these items, adjusted net earnings from operations for Q4/10 was $0.6 billion, compared to adjusted net earnings of $0.6 billion in Q3/10 and $0.7 billion in Q4/09. § Quarterly cash flow from operations was approximately $1.64 billion, a 6% increase from Q3/10 and a 4% decrease from Q4/09.The increase from Q3/10 primarily reflected higher crude oil and NGL sales volumes and netbacks, partially offset by realized risk management losses. The decrease from Q4/09 reflects the impact of realized risk management losses, lower natural gas pricing and higher cash taxes, partially offset by higher crude oil and NGL sales volumes. Operational and Financial § Canadian Natural drilled a record 654 net primary heavy crude oil wells in 2010. The Company targets to drill 791 net primary heavy crude oil wells in 2011 which will drive a target 11% production growth in 2011. § Record quarterly thermal heavy crude oil production of approximately 104,000 bbl/d was achieved in Q4/10.Thermal production levels increased approximately 22% from Q3/10 and 81% from Q4/09.The Company targets 12% production growth in 2011 and continues to execute on its thermal heavy crude oil growth plan. § The Company drilled 127 horizontal wells in 2010 at Pelican Lake with plans to drill an additional 93 horizontal wells in 2011. The Company continues to convert wells to polymer flood injectors and targets 18% production growth in 2011. § During 2010, a 15 well drilling program was completed at Septimus, a Montney shale play in Northeast British Columbia and all wells have been tied in. Production volumes up to 60 MMcf/d have been achieved through the plant which had a design processing capacity of the 50 MMcf/d. Additionally, the liquids ratio associated with the Septimus play are slightly higher than expected at 30 bbl/MMcf or 1,800 bbl/d. § International operations in the North Sea and Offshore West Africa provided cash flow from operations in 2010 of approximately $960 million against capital expenditures of $395 million, resulting in significant free cash flow to the Company. International operations provide exposure to Brent oil pricing and the Company targets additional significant free cash flow from the International operations in 2011. § A continued focus on effective and efficient operations in 2010 resulted in lower production costs across the Company. In 2010, production costs on a Company average $/BOE basis decreased 6% compared to 2009. § Company total capital expenditures are targeted between $6.2 billion and $6.6 billion in 2011. The capital expenditures reflect an allocation of approximately $2.6 billion to long-term growth initiatives that will add long-term production volumes in 2012 and beyond. As the Company generates strong cash flow, the production volumes impacted at Horizon due to the Coker fire have not impacted the Company’s capital expenditure plans for 2011. § During 2010, the Company acquired approximately $1.9 billion of crude oil and natural gas properties in its core regions in Western Canada.These assets provide opportunities to lower operating costs, increase reserves and/or production and capture synergies with existing processing facilities and pipelines. § The acquisition of leases adjacent to Canadian Natural's Kirby In Situ Oil Sands Project ("Kirby") provided theCompany with gross proved plus probable reserves of 272 million barrels and the Company expects to gain significant operating synergies through these leases which will create the potential to drive exploitation opportunities. § Construction of Kirby Phase 1 commenced soon after sanction in Q4/10.Kirby's first steam-in is targeted for 2013 and production is targeted to peak at 40,000 bbl/d. The overall cost of Kirby Phase 1 is targeted to be $1.25 billion. Canadian Natural Resources Limited 3 § Horizon Synthetic Crude Oil (“SCO”) production averaged 90,867 bbl/d in 2010, an increase of 81% from 2009.During 2010, average month over month production volumes demonstrated more consistency as preventative maintenance activities continued to be fine tuned.2011 production volumes have been impacted as a result of a Coker fire that occurred on January 6, 2011.The Company targets to reach half plant production rates (55,000 bbl/d SCO) in Q2/11 and full plant production rates (110,000 bbl/d SCO) in Q3/11.Corporate guidance has been revised to reflect newly targeted volumes for 2011. § The Company announced the re-profiling of Horizon’s expansion in Q4/10.The expansion will be executed in a staged project execution plan.Project capital will be allocated to several different modules.Total expenditures on Horizon in 2011 will range between $800 million and $1,200 million dependent upon favorable market conditions and whether the business case meets the Company’s investment criteria. § In the first quarter of 2011, Canadian Natural announced that it has partnered with North West Upgrading Inc. to move forward with detailed engineering regarding the construction and operation of the bitumen refinery under the Alberta Royalty Framework’s Bitumen Royalty In Kind (“BRIK”) program. This project supports the Company’s marketing strategy to ensure conversion capacity for the Company’s products. § Long term debt reductions of approximately $1.2 billion in 2010 further enhances the Company’s already strong balance sheet, even after completing approximately $1.9 billion of acquisitions over the course of the year. § During 2010, the Company repurchased two million common shares under the Company’s Normal Course Issuer Bid. § Canadian Natural’s Board of Directors has resolved to increase its cash dividend on common shares for the eleventh year in a row. The 2011 quarterly dividend on common shares increased by 20% to C$0.09 from C$0.075 per common share, payable April 1, 2011. The dividend increase in 2011 follows a 43% increase in 2010. 4 Canadian Natural Resources Limited OPERATIONS REVIEW AND CAPITAL ALLOCATION In order to facilitate efficient operations, Canadian Natural focuses its activities in core regions where it can dominate the land base and infrastructure. Unproved property is critical to the Company’s ongoing growth and development within these core regions. Land inventories are maintained to enable continuous exploitation of play types and geological trends, greatly reducing overall exploration risk. By dominating infrastructure, the Company is able to maximize utilization of its production facilities, thereby increasing control over production costs. Further, the Company maintains large project inventories and production diversification among each of the commodities it produces; namely natural gas, light/medium crude oil, primary heavy crude oil, Pelican Lake heavy crude oil, thermal heavy crude oil, synthetic crude oil and NGLs. A large diversified project portfolio enables the effective allocation of capital to higher return opportunities. OPERATIONS REVIEW Activity by core region Net unproved properties as at Dec 31, 2010 (thousands of net acres)(1) Drilling activity year ended Dec 31, 2010 (net wells)(2) North America Northeast British Columbia Northwest Alberta Northern Plains Southern Plains Southeast Saskatchewan Thermal In Situ Oil Sands(3) Oil Sands Mining and Upgrading(3) 63 North Sea Offshore West Africa Unproved property refers to a property or part of a property to which no reserves have been specifically attributed. Drilling activity includes stratigraphic test and service wells. Portions of the Oil Sands Mining and Upgrading lands relating to Birch Mountain have been reclassified to Thermal In Situ Oil Sands in Q4/10. Drilling activity (number of wells) Year Ended Dec 31 Gross Net Gross Net Crude oil Natural gas 92 Dry 38 33 49 46 Subtotal Stratigraphic test / service wells Total Success rate (excluding stratigraphic test / service wells) 97% 94% Canadian Natural Resources Limited 5 North America Exploration and Production North America natural gas Three Months Ended Year Ended Dec 31 Sep 30 Dec 31 Dec 31 Dec 31 Natural gas production (MMcf/d) Net wells targeting natural gas 19 19 28 98 Net successful wells drilled 18 19 28 92 Success rate 95% 100% 100% 94% 93% § Q4/10 North America natural gas production volumes were up slightly from Q4/09 as a result of strong performance at Septimus and acquired natural gas volumes.Annual production for North America natural gas in 2010 was 1,217 MMcf/d, a decrease of 5% from 2009, as expectedThe reduction in 2010 volumes compared to 2009 was the result of a 16% reduction in the natural gas drilling program proactively implemented by the Company and partially offset by acquired natural gas volumes in 2010. § Annual natural gas production costs in 2010 were $0.01 per Mcf lower than 2009 despite a production volume decrease of 5% from 2009 and the acquisition of higher production cost properties within core areas.This demonstrates the Company’s focus on effective and efficient operations and the Company’s ability to leverage its dominant owned infrastructure to create synergies to lower production costs. § Canadian Natural targeted 19 net natural gas wells in Q4/10. In Northeast British Columbia, 1 net well was drilled, while in Northwest Alberta, 12 net wells were drilled. In the Northern Plains, 5 net wells were drilled, with 1 net well drilled in the Southern Plains. § Planned drilling activity for 2011 includes 72 net natural gas wells compared to drilling activity for 2010 of 98 net natural gas wells.The reduction in drilling demonstrates the Company’s ability to allocate capital to higher return projects. North America crude oil and NGLs Three Months Ended Year Ended Dec 31 Sep 30 Dec 31 Dec 31 Dec 31 Crude oil and NGLs production (bbl/d) Net wells targeting crude oil Net successful wells drilled Success rate 98% 97% 92% 97% 94% § Annual production for North America crude oil and NGLs in 2010 was 270,562 bbl/d, an increase of 15% from 2009 production.Q4/10 North America crude oil and NGLs production increased 7% and 25% from Q3/10 and Q4/09 levels respectively.The increase from the previous quarter reflects higher heavy crude oil volumes from each of our three growth areas, Primrose, Primary heavy crude oil and Pelican Lake. § Annual crude oil and NGLs per unit production costs in 2010 decreased 17% from 2009 as a result of higher production volumes and the lower cost of natural gas used for fuel. § Construction of Kirby Phase 1 commenced soon after sanction in Q4/10.Kirby’s first steam-in is targeted for 2013 and production targeted to peak at 40,000 bbl/d. The overall cost of Kirby Phase 1 is targeted to be $1.25 billion. The Company expects to gain significant operating synergies within the Kirby development, which will create the potential to drive exploitation opportunities similar to those seen at Primrose over the last decade. 6 Canadian Natural Resources Limited § Development of new pads and tertiary recovery conversion projects at Pelican Lake continued as targeted in Q4/10.The Company drilled 127 horizontal wells in 2010 at Pelican Lake with plans to drill an additional 93 horizontal wells in 2011.Production averaged approximately 38,000 bbl/d for Q4/10, compared to approximately 38,000 bbl/d and 37,000 bbl/d for Q3/10 and Q4/09 respectively.Polymer flood production response is typically seen 18 to 24 months from injection of polymer flood and production increases from the Company’s 2010 program are expected in late 2011/early 2012.By the end of 2010, 44% of the field has been converted to polymer flood.Canadian Natural targets to have close to 90% of the field under flood by 2015. § A record drilling program in primary heavy crude oil was completed in 2010.654 net primary heavy crude oil wells were drilled and the Company is targeting to drill 791 net primary heavy crude wells in 2011. § During Q4/10, drilling activity targeted 323 net crude oil wells including 257 wells targeting heavy crude oil, 18 wells targeting Pelican Lake crude oil, 5 wells targeting thermal crude oil and 43 wells targeting light crude oil. § Planned drilling activity for 2011 includes 1,186 net crude oil wells, excluding stratigraphic test and service wells compared with 953 in 2010.The Company targets 13% production growth in North America crude oil and NGLs in 2011. International Exploration and Production Three Months Ended Year Ended Dec 31 Sep 30 Dec 31 Dec 31 Dec 31 Crude oil production (bbl/d) North Sea Offshore West Africa Natural gas production (MMcf/d) North Sea 9 8 12 10 10 Offshore West Africa 20 16 20 16 18 Net wells targeting crude oil - Net successful wells drilled - Success rate 100% 100% - 100% 95% North Sea § North Sea production was 31,701 bbl/d during the quarter, and in line with Corporate guidance.Q4/10 production increased 17% from the previous quarter as Q3/10 was impacted by planned maintenance shut downs on all of the Company’s North Sea production facilities.On an annual basis North Sea production was 33,292 bbl/d, a 12% decrease from 2009 reflecting natural declines and timing of scheduled maintenance shut downs. Offshore West Africa § In Q4/10, crude oil production at Offshore West Africa was 27,706 bbl/d, a decrease of 15% from Q4/09 as a result of natural declines and a decrease of 17% from Q3/10 reflecting compressor downtime at the Olowi Field (“Olowi”).Compressor repairs have been conducted in the fourth quarter of 2010 resulting in improved performance. § Performance at Olowi continues to be below expectations, as was previously communicated by the Company, and as a result, the Company recognized an after tax ceiling test impairment on the Olowi property of $672 million at December 31, 2010. The Company has drilled 5 wells on Platform C, 6 wells on Platform B and 2 wells on Platform A and has elected to curtail further drilling at this time as the reserve expectations are not currently economic. Canadian Natural Resources Limited 7 North America Oil Sands Mining and Upgrading – Horizon Three Months Ended Year Ended Dec 31 Sep 30 Dec 31 Dec 31 Dec 31 Synthetic crude oil production (bbl/d) § Horizon SCO production averaged 90,867 bbl/d in 2010, an increase of 81% from 2009.During 2010, average month over month production volumes demonstrated more consistency as preventative maintenance activities continued to be fine tuned.2011 production volumes will be negatively impacted as a result of a Coker fire that occurred on January 6, 2011.Corporate guidance has been revised to reflect newly targeted volumes for 2011. § Cash production costs for the year averaged $36.36 per barrel of SCO (including approximately $3.78 per barrel of natural gas input costs), which is within the Company’s previously issued guidance.The decrease in costs from 2009 costs of $39.89 per barrel of SCO was primarily due to the Company’s focus on planned maintenance, reliability improvement and stabilized production at higher volumes.In Q4/10, cash production costs averaged $36.13 per barrel of SCO (including approximately $3.04 per barrel of natural gas input costs) compared to $41.21 per barrel of SCO in Q4/09. § The Company announced the re-profiling of Horizon’s expansion in Q4/10.The expansion will be executed in a staged project execution plan.Project capital will be allocated to several different modules.Total expenditures on Horizon in 2011 will range between $800 million and $1,200 million dependent upon favorability of market conditions and whether the business case meets the Company’s investment criteria. § The Company is continuing restoration of production from, and its investigation into, the fire at its coker unit at Horizon, which occurred on January 6, 2011. A preliminary assessment of the extent of damage and timelines to repair and rebuild are as follows: - The Coke Drums are serviceable. - Instrumentation to many areas of the plant remain intact. - Damage to the derrick structure over Coke Drums 1A and 1B will require the derrick to be replaced as anticipated.Damage to the derrick structure over Coke Drums 2A and 2B appears to be minimal at this point. - Limited damage to the rails that guide the cutting tools over Coke Drum 2B will require repair before Coke Drums 2A and 2B can be restarted. - Damage to the structural beams supporting both derrick structures over the Coke Drums will require limited repair or replacement. - The control station used for cutting of Coke Drums 1A and 1B will need to be replaced. - Pipe work above the Coke Drums will require inspection and testing (x-ray and or pressure testing) to determine if certain sections of pipework needs to be replaced. - Collateral freeze damage due to the unplanned shutdown and extreme cold weather has occurred after the fire and it has been determined to be more extensive than the preliminary assessment indicated.Some pumps and more importantly, the air coolers and furnace tubes associated with the Coke Drum operation will require extensive repair or replacement. - Material and equipment orders were initiated in January to replace components above Coke Drums 1A and 1B, as any excess material not needed for repair will be utilized in the future expansion which includes the installation of Coke Drums 3A and 3B. - Preliminary target time lines at this early stage indicate that the first set of Coke Drums 2A and 2B are targeted to resume production in Q2/11.Once the first set of Coke Drums is onstream production rates are targeted to be 55,000 bbl/d of SCO. - The second set of Coke Drums 1A and 1B are currently targeted to be on production in Q3/11. 8 Canadian Natural Resources Limited - The Company has determined that the derrick and equipment above Coke Drum 2A and 2B are not on the critical path. Coker furnace tube replacement due to freezing after the fire is now on the critical path for Coke Drums 2A and 2B startup. § Fire repair/rebuild costs, including associated damage, are currently estimated at approximately $300 million to $400 million at this time, reflecting a more detailed onsite review of damages. The Company will continue to provide updates as the repair progresses. § The Company maintains an insurance program adequate to cover the cost of the repair/rebuild, as well as, business interruption insurance subject to a waiting period, to alleviate ongoing operating costs thereby somewhat mitigating financial impacts of the incident. MARKETING Three Months Ended Year Months Ended Dec 31 Sep 30 Dec 31 Dec 31 Dec 31 Crude oil and NGLs pricing WTI(1) benchmark price (US$/bbl) $ Western Canadian Select blend differential from WTI (%) 21% 20% 16% 18% 16% SCO price (US$/bbl) $ Average realized pricing before risk management(2) (C$/bbl) $ Natural gas pricing AECO benchmark price (C$/GJ) $ Average realized pricing before risk management (C$/Mcf) $ Refers to West Texas Intermediate (WTI) crude oil barrel priced at Cushing, Oklahoma. Excludes SCO. § In Q4/10, the Western Canadian Select (“WCS”) heavy crude oil differential as a percent of WTI was 21%.Widening of heavy crude oil differentials in Q4/10 from the comparable period in 2009 largely resulted from pipeline disruptions in the United States that occurred during Q3/10. § During Q4/10, the Company contributed approximately 180,000 bbl/d of its heavy crude oil streams to the WCS blend.Canadian Natural is the largest contributor accounting for 58% of the WCS blend. REDWATER UPGRADING AND REFINING § In Q1/11, Canadian Natural announced that it has partnered with North West Upgrading Inc. to move forward with detailed engineering regarding the construction and operation of the bitumen refinery.In addition, the partnership has entered into an agreement to process bitumen supplied by the Government of Alberta under the BRIK initiative. The project engineering is well advanced and work towards sanction level completion is ongoing. FINANCIAL REVIEW § As a result of the Company’s continued focus on discipline and efficient and effective operations, the financial position of the Company is robust.Canadian Natural continually examines its liquidity position and targets a low risk approach to finance. The Company’s commodity hedging program, its existing credit facilities and capital expenditure programs all support a flexible financial position: - A large and diverse asset base spread over various commodity types - produced in excess of 630,000 BOE/d in 2010, with 95% of production located in G8 countries. Canadian Natural Resources Limited 9 - Financial stability and liquidity - cash flow from operations of $6.3 billion in 2010 with available unused bank lines of $2.4 billion at December 31, 2010. The Company believes that its capital resources are sufficient to compensate for any short-term cashflow reductions arising from Horizon, and accordingly, the Company's targeted capital program currently remains unchanged for 2011. - Flexibility in asset base and positive free cash flow produced from International and North America assets, and allows for a disciplined capital allocation program. § A strong balance sheet with debt to book capitalization of 29% and debt to EBITDA of 1.1 times. § Long term debt reductions of approximately $1.2 billion in 2010 further enhances the Company’s already strong balance sheet, even after completing approximately $1.9 billion of acquisitions over the course of the year. § During 2010, the Company repurchased two million common shares under the Company’s Normal Course Issuer Bid. § Canadian Natural’s Board of Directors has resolved to increase its cash dividend on common shares for the eleventh year in a row. The 2011 quarterly dividend on common shares increased by 20% to C$0.09 from C$0.075 per common share, payable April 1, 2011. The dividend increase in 2011 follows a 43% increase in 2010. OUTLOOK The Company forecasts 2011 production levels before royalties to average between 1,177 and 1,246 MMcf/d of natural gas and between 385,000 and 427,000 bbl/d of crude oil and NGLs.Q1/11 production guidance before royalties is forecast to average between 1,249 and 1,273 MMcf/d of natural gas and between 348,000 and 365,000 bbl/d of crude oil and NGLs. Detailed guidance on production levels, capital allocation and operating costs can be found on the Company's website at www.cnrl.com. 10 Canadian Natural Resources Limited YEAR-END RESERVES Determination of Reserves For the year ended December 31, 2010 the Company retained Independent Qualified Reserves Evaluators (”Evaluators”), Sproule Associates Limited (“Sproule”) and GLJ Petroleum Consultants Ltd. (“GLJ”), to evaluate and review all of the Company’s proved and proved plus probable reserves.Sproule evaluated the Company’s North America and International crude oil, NGL and natural gas reserves.GLJ evaluated the Company’s Horizon synthetic crude oil reserves.The Evaluators conducted the evaluation and review in accordance with the standards contained in the Canadian Oil and Gas Evaluation Handbook (“COGE Handbook”).In previous years, Canadian Natural had been granted an exemption order from the securities regulators in Canada that allowed substitution of U.S. Securities Exchange Commission requirements for certain NI 51-101 reserves disclosures. This exemption expired on December 31, 2010. As a result the 2010 reserves disclosure is presented in accordance with Canadian reporting requirements using forecast prices and escalated costs. The Reserves Committee of the Company’s Board of Directors has met with and carried out independent due diligence procedures with the Evaluators as to the Company’s reserves. Corporate Total § Company Gross proved crude oil and NGL reserves increased 8% to 3.80 billion barrels.Company Gross proved natural gas reserves increased 9% to 4.26 Tcf.Total proved BOE increased 8% to 4.51 billion barrels. § Company Gross proved plus probable crude oil and NGL reserves increased 9% to 5.94 billion barrels.Company Gross proved plus probable natural gas reserves increased 10% to 5.77 Tcf.Total proved plus probable BOE increased 9% to 6.90 billion barrels. § Company Gross proved reserve additions, including acquisitions, were 433 million barrels of crude oil and NGL and 814 billion cubic feet of natural gas.The total proved reserve replacement ratio on a BOE basis is 246%.Proved undeveloped reserves accounted for 30% of the Corporate total proved reserves. § On a BOE basis, crude oil and NGLs account for 84% of Company gross proved reserves and 86% of Company gross proved plus probable reserves. North America Exploration and Production § North Americacompany gross proved crude oil and NGL reserves increased 20% to 1.49 billion barrels.Company Gross proved natural gas reserves increased 10% to 4.09 Tcf.Total proved BOE increased 16% to 2.17 billion barrels. § North Americacompany gross proved plus probable crude oil and NGL reserves increased 22% to 2.50 billion barrels.Company Gross proved plus probable natural gas reserves increased 10% to 5.52 Tcf.Total proved plus probable BOE increased 19% to 3.42 billion barrels. § North Americacompany gross proved reserve additions, including acquisitions, were 345 million barrels of crude oil and NGL and 805 billion cubic feet of natural gas.The total proved reserve replacement ratio on a BOE basis is 277%.Proved undeveloped reserves accounted for 48% of the North America total proved reserves. North America Oil Sands Mining and Upgrading § Company gross proved synthetic crude oil reserves increased 3% to 1.93 billion barrels. § Company gross proved plus probable synthetic crude oil reserves increased 2% to 2.89 billion barrels International Exploration and Production § North Sea company gross proved reserves decreased 4% to 265 million barrels of oil equivalent due to production and limited reserve adding activity in 2010. North Sea company gross proved plus probable reserves are 394 million barrels of oil equivalent. § Offshore West Africa company gross proved reserves decreased 11% to 135 million barrels of oil equivalent due to production and technical revisions. Offshore West Africa company gross proved plus probable reserves are 200 million barrels of oil equivalent. Canadian Natural Resources Limited 11 Summary of Company Gross Oil and Gas Reserves As of December 31, 2010 Forecast Prices and Costs Light and Medium Oil (MMbbl) Primary Heavy Oil (MMbbl) Pelican Lake Heavy Oil (MMbbl) Bitumen (Thermal Oil) (MMbbl) Synthetic Crude Oil (MMbbl) Natural Gas (Bcf) Natural Gas Liquids (MMbbl) Barrels of Oil Equivalent (MMBOE) North America Proved Developed Producing 93 74 44 Developed Non-Producing 4 20 1 13 - 2 70 Undeveloped 13 66 85 17 Total Proved 63 Probable 40 57 20 Total Proved plus Probable 83 North Sea Proved Developed Producing 78 12 80 Developed Non-Producing 16 37 22 Undeveloped 29 Total Proved 78 Probable 29 Total Proved plus Probable Offshore West Africa Proved Developed Producing 96 87 Developed Non-Producing - - - Undeveloped 24 5 25 Total Proved 92 Probable 57 46 65 Total Proved plus Probable Total Company Proved Developed Producing 74 44 Developed Non-Producing 20 20 1 13 - 2 92 Undeveloped 66 85 17 Total Proved 63 Probable 57 20 Total Proved plus Probable 83 12 Canadian Natural Resources Limited Reconciliation of Company Gross Reserves by Product As of December 31, 2010 Forecast Prices and Costs PROVED North America Light and Medium Oil (MMbbl) Primary Heavy Oil (MMbbl) Pelican Lake Heavy Oil (MMbbl) Bitumen (Thermal Oil) (MMbbl) Synthetic Crude Oil (MMbbl) Natural Gas (Bcf) Natural Gas Liquids (MMbbl) Barrels of Oil Equivalent (MMBOE) December 31, 2009 46 Discoveries - 1 - - - 69 2 15 Extensions 1 20 2 47 - 5 Infill Drilling 3 25 - - - 21 1 33 Improved Recovery - - 1 - - 2 3 4 Acquisitions 12 2 - - 7 Dispositions - Economic Factors - 1 ) (1 ) ) Technical Revisions 6 30 (1 ) 64 93 6 Production ) (6 ) ) December 31, 2010 63 North Sea December 31, 2009 72 Discoveries - - - Extensions - - - Infill Drilling - - - Improved Recovery - - - Acquisitions - - - Dispositions - - - Economic Factors - - - Technical Revisions (1 ) 10 1 Production ) (4 ) ) December 31, 2010 78 Offshore West Africa December 31, 2009 99 Discoveries - - - Extensions - - - Infill Drilling - - - Improved Recovery - - - Acquisitions - - - Dispositions - - - Economic Factors - - - Technical Revisions (5
